Title: From George Washington to James Mease, 18 June 1778
From: Washington, George
To: Mease, James


                    
                        Sir,
                        [Valley Forge] 18 June 1778
                    
                    As you best know the state of your own department, and the extent of the provision which has been already made in it, you can best judge how far it may be adviseable to take measures for converting to the use of the army such articles in your line, as are to be found in the city of Philadelphia. If you think any purchases can be made there to advantage, You will send one of your deputies, without delay, into the city for that purpose. I inclose you a resolution of Congress of the 4th instant for his government; by which you will perceive, that no absolute transfer or sale of goods in possession of the inhabitants can be made, ’till the property of them shall be ascertained by a joint committee of persons appointed by Congress and the state of Pensylvania. The person therefore whom you shall employ in this business can only make conditional contracts, not to be executed ’till the property of the goods contracted for shall be determined in the mode pointed out.
                    He is also to be instructed to take into his possession any public stores belonging to the enemy, which may happen to have been left behind, and which properly falls within the notice of your department.
                    Major General Arnold will have the command in the city—Your deputy will address himself to him for advice directions and assistance in the execution of his duty. Given at Head Quarters this 18th day of June 17⟨78.⟩
                